Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
An oil-impregnated sintered bearing comprising on an inner circumferential surface of the bearing hole, one or more sliding surfaces supporting an outer circumferential surface of the shaft and one or more oil supply surfaces having a larger radius of curvature than that of the one or more sliding surfaces are formed, the one or more sliding surfaces and the one or more oil supply surfaces being adjacent to each other along an axial direction of the bearing hole, a height gap between the one or more sliding surfaces and the one or more oil supply surfaces is not less than 0.01% and not more than 15% of an inner diameter of the one or more sliding surfaces, a surface opening percentage of the one or more sliding surfaces is not more than 10%, a surface opening percentage of the one or more oil supply surfaces is more than 10%, an average circle-equivalent diameter of opening parts of pores at the one or more sliding surfaces is not larger than 20 pm, and dense layers in which the pores are sealed are formed on the sliding surfaces, the end surfaces and the outer circumferential surfaces of the oil-impregnated sintered bearing.

Claim 7
a green-compact forming process forming a tubular green compact by filling and compressing material powder in a forming tubular space between a forming die plate having a forming through hole and a forming inner die arranged in a center of the forming through hole; a sintering process forming a sintered body by sintering the green compact; and a sizing process sizing a dimension of the sintered body and forming a bearing hole in the sintered body into which a shaft can be inserted, by pushing and compressing the sintered body in a sizing tubular space between a sizing die plate and a sizing core rod of a sizing die, wherein in the green-compact forming process an inner circumferential surface of the green compact is formed by using the forming inner die, which has one or more radially-protruded surfaces on an outer circumferential surface thereof, said one or more radially-protruded surfaces outwardly protruded in a radial direction, so that the one or more depressed surfaces and one or more protruded surfaces adjacent to the one or more depressed surfaces are formed on the inner circumferential surface of the green compact, and a height gap between the one or more depressed surfaces and the one or more protruded surfaces is formed to be not smaller than 0.1% and not larger than 15.5% of an inner diameter of the one or more protruded surfaces; in the sintering process, the green compact is sintered, so that the sintered body has a surface opening percentage higher than 10% at an inner circumferential surface, and the one or more depressed surfaces are formed as one or more oil supply surfaces; in the sizing process, an outer circumferential surface of the sizing core rod that is formed with an outer diameter larger than the one or more protruded surfaces of the sintered body and smaller than the one or more depressed surfaces, forms one or more sliding surfaces in which a surface opening percentage is not higher than 10% and an average circle-equivalent diameter of opening parts of pores is not larger than 20 pm, by compressing outwardly the one or more protruded surfaces that are formed on the inner circumferential surface of the sintered body in a radial direction, so that a height gap between the one or more oil supply surfaces and the one or more sliding surfaces is not less than 0.01% and not more than 15% of an inner diameter of the one or more sliding surfaces, and the one or more oil supply surfaces and the one or more sliding surfaces are provided on an inner circumferential surface of the bearing hole; and further in the sizing process, the sintered body is compressed in an axial direction of the bearing hole between a sizing upper punch and a sizing lower punch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656